Title: The American Commissioners to Schweighauser, 22 July 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Schweighauser, Jean-Daniel


Sir,
Passi July 22 1778
Captain Robert Niles of the Spy at Brest, has occasion for fourteen or fifteen Tons of Lead, which you will be so good as to order on board his Vessell, and if he should request any other Articles to make up a Cargo for the united States you will please to order them on board, out of those Merchandises or Arms &c. which you have on hand. We are
Please to send Us a List of the Articles you receive from Mr. Williams.
Mr. Schweighauser

P.S. Capt. Niles’s Vessell has incured some Expence at Brest, which We desire you will discharge.

